DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment submitted 07/12/2022 is acknowledged. Claim 13 is a newly added claim and claims 9-12 remain withdrawn; thus, claims 1-8 and 13 are the claims examined below. 
 
Claim Interpretation
Claims 1-8 and 13 are directed towards an apparatus (i.e., an optical forming device). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejection previously made; therefore, the rejection made under this section in the 04/13/2022 Office action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MEDALSY (US 2020/0055251; of record) in view of VAN et al. (“Polarization-selective polymerization in a photo-crosslinking monomer film” RSC Adv., 2014, 4, 62499; of record).
As to claim 1: MEDALSY discloses the claimed optical forming device ([0023], [0024], FIG. 1 – 3D printing system 100) comprising: a resin tank configured to retain a photocurable resin ([0024], FIG. 1 – tank 10, liquid polymer 18); and a light emitter configured to irradiate the photocurable resin with light configured to cause the photocurable resin to undergo curing ([0023], [0024], FIG. 1 – light source 26), wherein 10the light emitter is configured to irradiate the photocurable resin with the light by passing the light through the bottom portion of the resin tank ([0023], [0024], FIG. 1).
Additionally, MEDALSY discloses the 3D printing system including an extractor plate (i.e., forming plate), where in order to fabricate an object layer-by-layer, a new layer of the object is formed by photo-curing a layer of liquid polymer adjacent to the bottom surface of the object (i.e., upon which the cured photocurable resin is formed) and the extractor plate raising the object allowing a new layer of photo-curing liquid with the tank to be drawn under the newly formed layer ([0023], FIG. 1 – tank 10, photo-curing liquid polymer 18, extractor plate 20, object 22). Given the extractor plate (i.e., forming plate) in MEDALSY’s disclosure contacts the photo-curing liquid polymer within the tank (i.e., resin tank) to form the first layer of the object, it can be concluded that MEDALSY reads on the claimed forming plate upon which the cured photocurable resin is formed, the forming plate being positioned within the resin tank. 
MEDALSY discloses the bottom of the tank including a radiation transparent backing member, allowing electromagnetic radiation to enter into the tank to cure the liquid polymer and a mask disposed between the light source and the photo-curing liquid polymer to all the selective curing of the liquid polymer ([0024]); and a flexible membrane disposed adjacent to the backing member to avoid newly formed layers from adhering to the bottom of the tank ([0031]), where an optically transparent polymerization inhibitor with a semipermeable build surface may be used as an alternative to the flexible membrane in order to provide a zone between the bottom of the tank and the build area within which the resin is prevented from undergoing polymerization when exposed to the UV radiation (i.e., the region being between the forming plate and the bottom portion of the resin tank) ([0032]). 
Though, MEDALSY fails to disclose the claimed dichroic polymerization 5initiator included in the photocurable resin retained in the resin tank; wherein a bottom portion of the resin tank is provided with an alignment film configured to cause the dichroic polymerization initiator to align in a predetermined direction; and10 wherein the light passing through the bottom portion of the resin tank is linearly polarized light having a polarization direction in a direction perpendicular to a direction in which the dichroic polymerization initiator is aligned by the alignment film, thereby causing the photocurable resin to undergo the curing in a region that is not within reach of an anchoring force of the alignment film for causing the dichroic polymerization initiator to align in the predetermined direction, the region being between the forming plate and the bottom portion of the resin tank.
However, VAN teaches optical lithography using negative photoresist materials based on reactive liquid crystalline (LC) monomers containing a dichroic photoinitiator; where the rod shaped initiators are capable to adapt to the molecular alignment of the LC host, and the transition moment along the long molecular axis of the photoinitator aligns with the monomer orientation making it selective for absorption of light with its electrical field vector parallel to the orientation and relatively insensitive for light with the orthogonal polarization (introduction, paragraph 2). 
Moreover, VAN teaches the dichroic photoinitiator used in combination with nematic LC mesogens having a planar, splay or chiralnematic alignment, and the alignment being controlled by alignment layers coated on the substrate (i.e., alignment film) (introduction, paragraph 3); where more ordered smetctic B (SmB) liquid crystalline phase for the dichroic absorption of dye molecules in polarizer films results in polarization selectivity (introduction, paragraph 4). VAN further teaches the reactive mixture being exposed to linearly polarized light (experimental, paragraph 7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the dichroic polymerization initiator and the alignment film for causing the dichroic polymerization initiator to align in a predetermined direction, and the light passing through the bottom portion of the resin tank is linearly polarized light having a polarization direction in a direction perpendicular to a direction in which the dichroic polymerization initiator is aligned by the alignment film, thereby causing the photocurable resin to undergo the curing in a region that is not within reach of an anchoring force of the alignment film for causing the dichroic polymerization initiator to align in the predetermined direction taught by VAN into MEDALSY. 
VAN teaches doing so to be advantageous as the use of dichroic photoinitiator results in enhanced polarization selective polymerization which is desired in order to form well defined patterns (introduction, paragraph 4). Additionally, VAN states that an important use of the polarization-selectivity is polarization-selective lithography, as the substrate remains clean when exposed with orthogonal polarization which is a favorable condition for lithographic purposes (results & discussion, paragraph 9).
As to claim 2: MEDALSY and VAN remain as applied above. MEDALSY, modified by VAN, further read on the claimed light emitter including a light source configured to emit the light and an optical modulator configured to modulate the light emitted from the light source, the light being modulated to a pattern based on a cross-sectional shape of a three-dimensional object ([0024], [0025], [0026], [0027], [0028]).
As to claim 3: MEDALSY and VAN remain as applied above. MEDALSY, modified by VAN, further read on the claimed optical forming device comprising: a resin tank configured to retain a photocurable resin including a dichroic polymerization initiator; and a light emitter configured to irradiate the photocurable resin with light configured to cause the photocurable resin to undergo curing, wherein a bottom portion of the resin tank is provided with an alignment film configured to cause the dichroic polymerization initiator to align in a predetermined direction, wherein the light emitter is configured to irradiate the photocurable resin with the light by passing the light through the bottom portion of the resin tank as linearly polarized light having a polarization direction in a direction perpendicular to a direction in which the dichroic polymerization initiator is aligned by the alignment film (see the rejection of claim 1), wherein the bottom portion of the resin tank includes electrodes configured to apply to the photocurable resin a transverse electric field parallel to the bottom portion of the resin tank ([0025], [0042], claim 25), and wherein 25the light emitter is configured to irradiate the photocurable resin with the linearly polarized light with the dichroic polymerization initiator in a state of being aligned in the direction perpendicular to the direction in which the dichroic polymerization initiator is aligned by25 the alignment film, by applying the transverse electric field to a region of the photocurable resin based on the cross-sectional shape of the three-dimensional object ([0025], [0042], claim 25; see the rejection of claim 1).
As to claim 4: MEDALSY and VAN remain as applied above and therefore read on the claimed alignment film being a horizontal alignment film (see the rejection of claim 1). 
As to claim 5: MEDALSY and VAN remain as applied above and therefore read on the claimed alignment film being a vertical alignment film (see the rejection of claim 1).
As to claim 6: MEDALSY and VAN remain as applied above. MEDALSY, modified by VAN, further read on the claimed alignment film being a photoisomerized photoalignment film (see the rejection of claim 1) due to the fact that when exposed to photoexcitation, the alignment film of MEDALSY modified by VAN, results in the molecules changing shape but no chemical bonds being broken; ergo, a photoisomerization-type photoalignment film. 
As to claim 7: MEDALSY and VAN remain as applied above and therefore read on the claimed dichroic polymerization initiator having a liquid crystallinity (see the rejection of claim 1). 
As to claim 8: MEDALSY and VAN remain as applied above and therefore read on the claimed photocurable resin including at least one of a liquid crystalline monomer or a liquid crystalline oligomer (see the rejection of claim 1). 
As to claim 13: MEDALSY and VAN remain as applied above and therefore read on the claimed optical forming device further comprising: a forming plate upon which the cured photocurable resin is formed, the forming plate being positioned within the resin tank, wherein the light emitter is configured to cause the photocurable resin to undergo the curing in a region in which the dichroic polymerization initiator is aligned by the transverse electric field in a direction perpendicular to the direction in which the dichroic polymerization initiator is aligned by the alignment film, the region being between the forming plate and the bottom portion of the resin tank (see the rejection of claim 1). 
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Applicant argues that MEDALSY is not configured to irradiate a photo-curing polymer with linearly polarized light, and VAN merely discloses achieving a high polarization selectivity by irradiating aligned liquid crystalline monomers containing a dichroic with linearly polarized light; therefore, MEDALSY and VAN fail to teach or suggest the claimed “…wherein the light emitter is configured to irradiate the photocurable resin with the light by passing the light through the bottom portion of the resin tank as linearly polarized light having a polarization direction in a direction perpendicular to a direction in which the dichroic polymerization initiator is aligned by the alignment film, thereby causing the photocurable resin to undergo the curing in a region that is not within reach of an anchoring force of the alignment film for causing the dichroic polymerization initiator to align in the predetermined direction, the region being between the forming plate and the bottom portion of the resin tank”. Moreover, Applicant argues that the tank of the apparatus disclosed in MEDALSY does not include an electrode to apply a transverse electric field to a photo-curing polymer. See pages 8-9 of the Arguments/Remarks filed 07/12/2022. 
The Examiner respectfully disagrees. The rejection was based on the combination of MEDALSY and VAN, and it is noted that MEDALSY was never relied upon for the teaching of irradiating a photo-curing polymer with linearly polarized light. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, as cited in the rejections above, MEDALSY does in fact disclose the tank of the apparatus including an electrode to apply a transverse electric field to a photo-curing polymer in paragraph [0025]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/               Examiner, Art Unit 1743                                                                                                                                                                                         

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743